1     AKIN GUMP STRAUSS HAUER & FELD LLP AKIN GUMP STRAUSS HAUER & FELD LLP
2     Michael S. Stamer (pro hac vice)                     Ashley Vinson Crawford (SBN 257246)
      Ira S. Dizengoff (pro hac vice)                      580 California Street
3     David H. Botter (pro hac vice)                       Suite 1500
      Abid Qureshi (pro hac vice)
4                                                          San Francisco, CA 94104
      One Bryant Park
                                                           Telephone: (415) 765-9500
      New York, New York 10036
5     Telephone:     (212) 872-1000
                                                           Facsimile: (415) 765-9501
                                                           Email:        avcrawford@akingump.com
6     Facsimile:     (212) 872-1002
      Email:         mstamer@akingump.com
7                    idizengoff@akingump.com
                     dbotter@akingump.com
8                    aqureshi@akingump.com
9
      Counsel to the Ad Hoc Committee of Senior Unsecured
10    Noteholders of Pacific Gas and Electric Company
11
12                               UNITED STATES BANKRUPTCY COURT
                                 NORTHERN DISTRICT OF CALIFORNIA
13                                    SAN FRANCISCO DIVISION
14    In re:                                              Bankruptcy Case
                                                          No. 19-30088 (DM)
15    PG&E CORPORATION,
                                                          Chapter 11
16             -and-
                                                          (Lead Case)
17    PACIFIC GAS AND ELECTRIC
      COMPANY,                                            (Jointly Administered)
18
                                    Debtors.              OBJECTION OF THE AD HOC
19                                                        COMMITTEE OF SENIOR UNSECURED
                                                          NOTEHOLDERS TO DEBTORS’ MOTION
20                                                        TO ENTER INTO RESTRUCTURING
                                                          SUPPORT AGREEMENT WITH THE
21                                                        CONSENTING SUBROGATION
                                                          CLAIMHOLDERS
22       Affects PG&E Corporation
23       Affects Pacific Gas and Electric Company
                                                          Hearing
24       Affects both Debtors                             Date: October 23, 2019
                                                          Time: 10:00 a.m. (Pacific Time)
25                                                        Place: Courtroom 17
                                                                 450 Golden Gate Ave, 16th Floor
26    *All papers shall be filed in the Lead Case, No.           San Francisco, CA 94102
      19-30088 (DM)
27                                                        Re: Docket Nos. 3992, 3993
28

     Case: 19-30088      Doc# 4241      Filed: 10/16/19    Entered: 10/16/19 15:58:07     Page 1 of
                                                     7
1            The Ad Hoc Committee of Senior Unsecured Noteholders of Pacific Gas and Electric Company
2    (the “Ad Hoc Committee”)1 in the above-captioned chapter 11 cases of Pacific Gas and Electric
3    Company (the “Utility”) and PG&E Corporation (“PG&E” and, together with the Utility, the “Debtors”),
4    by its undersigned counsel, Akin Gump Strauss Hauer & Feld LLP, hereby submits this objection (the
5    “Objection”) to the Debtors’ Motion Pursuant to 11 U.S.C. §§ 363(b) and 105(a) and Fed. R. Bankr. P.
6    6004 and 9019 for Entry of an Order (I) Authorizing the Debtors to Enter into Restructuring Support
7    Agreement with the Consenting Subrogation Claimholders, (II) Approving the Terms of Settlement with
8    Such Consenting Subrogation Claimholders, Including the Allowed Subrogation Claim Amount, and
9    (III) Granting Related Relief [Docket No. 3992] (the “Motion”).2 In support of this Objection, the Ad
10   Hoc Committee respectfully states the following:
11                                                     OBJECTION
12           1.       On October 9, 2019, this Court, taking into account the need to move these cases
13   forward and the wishes of the “party most deserving of consideration”—the wildfire victims—
14   terminated the Debtors’ exclusive right to propose and solicit a plan of reorganization. The Ad Hoc
15   Committee and the Official Committee of Tort Claimants (the “TCC”), with the approval of this Court,
16   are now proceeding with their proposed plan (the “TCC/AHC Plan”) as joint plan proponents. The
17   Court granted termination because a “dual-track plan course going forward may facilitate negotiations
18   for a global resolution and narrow the issues which are in legitimate dispute.” Order Granting Joint
19   Motion of the Official Committee of Tort Claimants and the Ad Hoc Committee of Senior Unsecured
20   Noteholders to Terminate the Debtors’ Exclusive Periods Pursuant to Section 1121(d)(1) of the
21   Bankruptcy Code [Docket No. 4167] (“Exclusivity Decision”), 3:12-15. Moreover, the Court noted
22   that in the absence of a global settlement, if both plans are confirmable, “the voters will make their
23   choice or leave the court with the task of picking one of them.” Id., 3:20-22.
24           2.       A settlement of the substantial subrogation claims against the Debtors’ estates by the
25   Motion would be a positive development that would allow all plan proponents to focus on resolving
26
27   1
       The Ad Hoc Committee filed an amended verified statement pursuant to Rule 2019 of the Federal Rules of Bankruptcy
     Procedure on July 18, 2019 [Docket No. 3083].
28   2
       Capitalized terms used but not defined herein shall have the meanings ascribed to them in the Motion.


     Case: 19-30088        Doc# 4241        Filed: 10/16/192 Entered: 10/16/19 15:58:07                 Page 2 of
                                                         7
1    other significant plan-related issues. To that end, the Ad Hoc Committee does not oppose the
2    settlement by the Debtors’ estates of the aggregate subrogation claims by allowance of an $11 billion
3    claim (the “Proposed Allowed Subrogation Claim”) against these estates.
4           3.      However, this is the not the settlement the Court is being asked to approve through the
5    Motion. Instead, the Debtors seek approval of a restructuring support agreement (the “RSA”) with the
6    Ad Hoc Subrogation Group, which contains numerous provisions that are entirely unreasonable, anti-
7    competitive and not in the best interests of the estates. Instead of inuring to the benefit of the estates,
8    the RSA sought to be approved by the Debtors will only serve the Debtors’ and equity holders’ self-
9    interests and effectively undermine this Court’s Exclusivity Decision. The Ad Hoc Committee,
10   therefore, respectfully requests that the Court deny approval of the RSA.
11      A. The Unreasonable Provisions of the RSA
12          4.      The Ad Hoc Committee specifically objects to approval of the RSA because it includes
13   the following provisions that are unreasonable, clearly not in the best interests of the estates, and create
14   an unequal playing field in favor of the Debtors and their equity partners a mere two weeks after the
15   Court’s Exclusivity Decision. Rather than fostering negotiations toward a consensual plan, approval of
16   the RSA will serve to only further entrench the Debtors and equity and most certainly lead to future
17   discord.
18          5.      Requirement to Vote Against The TCC/AHC Plan, and Vote For the Debtor Plan.
19   First, the RSA requires the members of the Ad Hoc Subrogation Group to affirmatively vote to reject
20   the TCC/AHC Plan (or any other plan of reorganization besides the Debtors’ plan) under any
21   circumstance. The RSA also requires the Proposed Allowed Subrogation Claim to be voted only in
22   favor of the plan proposed by the Debtors (the “Debtor Plan”). Thus, even if the TCC/AHC Plan
23   includes and pays the $11 billion Proposed Allowed Subrogation Claim in full, or even if the
24   TCC/AHC Plan provides for better treatment, the Ad Hoc Subrogation Group is required to reject the
25   TCC/AHC Plan. See RSA, §§ 2(a)(iii).
26          6.      Prohibition Against Discussions Regarding the TCC/AHC Plan. Second, the terms
27   of the RSA prohibit the Ad Hoc Subrogation Group from engaging in any conduct that would, among
28   other things, directly or indirectly encourage, assist or support the formulation of or vote for any plan


     Case: 19-30088       Doc# 4241       Filed: 10/16/193 Entered: 10/16/19 15:58:07            Page 3 of
                                                       7
1    other than the Debtor Plan. RSA, § 2(b)(ii). This provision prevents the Ad Hoc Subrogation Group
2    from engaging in any discussions or negotiations with the Ad Hoc Committee or TCC and directly
3    undermines the Court’s desire expressed in the Exclusivity Decision to “facilitate negotiations for a
4    global resolution and narrow the issues which are in legitimate dispute.” Exclusivity Decision at 3.
5           7.      Non-Binding Allowed Subrogation Claim. The core settlement benefit to these
6    estates, namely, fixing the subrogation claims at $11 billion, is simply not made available to the estates
7    and creditors generally. Rather, the RSA structures the Proposed Allowed Subrogation Claim as a
8    one-way option for the Ad Hoc Subrogation Group. If any of a host of “termination events” occurs
9    (including any breach by the Debtors of any provision of the RSA, solicitation of the TCC/AHC Plan
10   before the Debtor Plan, or confirmation of the TCC/AHC Plan, for example), the $11 billion Proposed
11   Allowed Subrogation Claim is no longer binding, and the subrogation claim holders can pursue their
12   previously compromised claims in their entirety. See RSA, §§ 5(c), (d). The Proposed Allowed
13   Subrogation Claim, therefore, is not being settled for the benefit of the Debtors’ estates and creditors,
14   but only to advance the Debtors’ and equity holders’ interests. Setting aside how the Debtors as a
15   fiduciary and self-styled “honest broker” could move forward with such a self-interested request in the
16   first place, clearly this Court cannot approve such a contingent “settlement” as in the best interests of
17   the Debtors’ estates at this point in these cases. Indeed, while the proposed order submitted with this
18   Motion seeks an allowed $11 billion claim plus a $55 million administrative claim, if the Court were
19   inclined to approve the Proposed Allowed Subrogation Claim, allowance must bind not just the estates,
20   but also the claimants, for the remainder of these cases.
21          8.      Amendments Without Further Court Approval. Furthermore, the amendment
22   provision of the RSA allows the terms of the RSA to be modified without further approval of the
23   Court. See RSA, § 9. The RSA would, therefore, allow the Debtors and the Ad Hoc Subrogation
24   Group to modify the terms of their settlement without the need to provide notice to parties in interest,
25   contrary to the requirements of Bankruptcy Rule 9019. Permitting modification without notice to other
26   parties, or the involvement of this Court, would give the Debtors and the equity holders carte blanche
27   to make any changes they deem appropriate. Given the unreasonable nature of the terms they have
28

     Case: 19-30088      Doc# 4241       Filed: 10/16/194 Entered: 10/16/19 15:58:07           Page 4 of
                                                      7
1    sought approval of in the Motion, the Debtors should not be given the permission to make matters
2    worse.
3             9.    Deemed “Impairment” of Proposed Subrogation Claim. Even though the RSA and
4    Motion contemplate payment of the $11 billion Proposed Allowed Subrogation Claim in full in cash,
5    the RSA requires that the Subrogation Claim class be deemed “impaired.” Following months of the
6    Debtors’ complaints in this Court about the purported problems with so-called “artificial impairment,”
7    this Court should not allow the Debtors to hardwire an impaired accepting class vote only for a single
8    plan, when the class has both agreed to the amount of their claim and the payment terms. At the very
9    least, the Court should not, in the context of the Motion, determine that the Proposed Allowed
10   Subrogation Claim is impaired for plan purposes when it is paid in full in cash on the effective date of
11   the plan.
12      B. The Court Should Not Approve the RSA
13            10.   The terms of the RSA were negotiated and agreed to prior to this Court’s Exclusivity
14   Decision when the Debtors were trying desperately to retain exclusivity at all costs. This Court has
15   authorized the TCC/AHC Plan to be formulated and proposed, and rejected the Debtors’ pleas to retain
16   their exclusive status. This Court cannot and should not allow the Debtors, a mere two weeks after the
17   Exclusivity Decision, to gain an unfair advantage in these cases by approving an RSA that would,
18   among other things, (a) obligate subrogation claim holders to vote out-of-hand to reject the TCC/AHC
19   Plan that provides for payment in full of the Proposed Allowed Subrogation Claim, and (b) bar the
20   TCC and Ad Hoc Committee from engaging with subrogation claim holders to resolve inter-creditor
21   disputes. Moreover, if an $11 billion settlement of the subrogation claims is fair to the estates, then the
22   voting, anti-negotiation, and other commitments under the RSA are neither necessary nor appropriate
23   and should fall away.
24            11.   Nor should the Court approve a settlement that is essentially binding only if the Debtor
25   Plan is confirmed. Court approval of a settlement pursuant to Bankruptcy Rule 9019 binds the estate
26   to the terms of the compromise entered into by the debtor in possession. In re Flores, 2013 WL
27   6186262, at *8 (Bankr. C.D. Cal. Nov. 25, 2013) (“The purpose and effect of seeking court approval of
28   a compromise under Rule 9019 is to bind the bankruptcy estate to the terms of any bargain struck by a


     Case: 19-30088      Doc# 4241       Filed: 10/16/195 Entered: 10/16/19 15:58:07           Page 5 of
                                                      7
1    trustee or debtor-in-possession.”). Therefore, there is no legal basis for the Debtors to seek court
2    approval of the Proposed Allowed Subrogation Claim only for the Debtor Plan. Nor is such a claim
3    allowance actually beneficial to these estates, as it is a one-way, contingent settlement that gives a free
4    option to the Ad Hoc Subrogation Group. Such a settlement is not in the estates’ best interests, not in
5    the paramount interests of creditors, and is inconsistent with the Debtors’ fiduciary duties. The Court
6    should reject these self-serving efforts and instead require the Debtors to act as the true fiduciary for all
7    stakeholders and bind their estates to this settlement no matter what plan goes forward.
8           12.     Finally, the RSA prohibits holders of subrogation claims from evaluating the competing
9    plans on their merits and expressing their preference by vote. Thus, the RSA runs directly contrary to
10   section 1129(c) of the Bankruptcy Code, which directs the Court to consider the preferences of
11   creditors and equity security holders in choosing between two confirmable plans. Creditors should be
12   permitted to vote for both plans where, as here, their treatment would be the same under both plans.
13   The Ad Hoc Committee believes that holders of subrogation claims would, if permitted, vote in favor
14   of both competing plans that provide them equivalent treatment. This would make clear what is
15   already obvious in these cases, and has already been affirmed by this Court, that the preference and
16   interest of wildfire victims is the key consideration.
17          13.     This Court may approve settlement of the subrogation claims through full and final
18   allowance of the Proposed Allowed Subrogation Claim pursuant to Rule 9019. But in order to give
19   full force and effect to the Court’s Exclusivity Decision, the Court must deny approval of the RSA.
20   Each plan proponent may then elect to treat the claims in its respective plan as it sees fit, with it left for
21   another day whether the proposed treatment comports with the Bankruptcy Code and other applicable
22   law. Such a modification would narrow the issues in dispute between the groups and encourage
23   dialogue among the parties, all of which could have the effect of facilitating a global resolution of
24   these cases that would truly be in the interests of all stakeholders.
25
26
27
28

     Case: 19-30088       Doc# 4241       Filed: 10/16/196 Entered: 10/16/19 15:58:07             Page 6 of
                                                       7
1                                               CONCLUSION
2           14.     For the foregoing reasons, the Ad Hoc Committee respectfully requests that the Court

3    deny the Motion until the modifications requested herein are made and grant such other relief as the

4    Court deems appropriate.

5
6     Dated: October 16, 2019               AKIN GUMP STRAUSS HAUER & FELD LLP
7
                                            By: /s/ Ashley Vinson Crawford______
8                                               Ashley Vinson Crawford (SBN 257246)
                                                Michael S. Stamer (pro hac vice)
9                                               Ira S. Dizengoff (pro hac vice)
                                                David H. Botter (pro hac vice)
10                                              Abid Qureshi (pro hac vice)
11
                                            Counsel to the Ad Hoc Committee of Senior Unsecured
12                                          Noteholders of Pacific Gas and Electric Company
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Case: 19-30088      Doc# 4241      Filed: 10/16/197 Entered: 10/16/19 15:58:07         Page 7 of
                                                     7
